IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA,                      :   No. 37 EAL 2020
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
SHIH TAI PIEN,                             :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.